Case 2:20-cv-06587-SB-ADS Document 76 Filed 03/05/21 Page 1 of 12 Page ID #:593




 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   THE AFTERGOOD LAW FIRM
     1880 Century Park East, Suite 200
 3   Los Angeles, CA 90067
     Telephone: (310) 550-5221
 4   Facsimile: (310) 496-2840
 5   *Pro Hac Vice
 6   Attorneys for Plaintiff and the Class
 7   [Additional counsel appearing on signature line]
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10    Erica Reiners, individually and on
      behalf of all others similarly situated,   Case No. 2:20-cv-06587-SB-ADS
11                               Plaintiff,      PLAINTIFF’S NOTICE OF MOTION
12                                               AND MOTION TO STRIKE
      v.                                         DEFENDANT JAWAD
13                                               NESHEIWAT’S AFFIRMATIVE
      Chou Team Realty, LLC d/b/a                DEFENSES
14    MonsterLoans, a California limited
      liability company, Lend Tech Loans,        Hearing: April 16, 2021
15    Inc., a California corporation, Sean       Time: 8:30 a.m.
      Cowell, an individual, Thomas Chou,        Courtroom: 6C
16    an individual, Mikael Van Loon, an         Judge: Hon. Stanley Blumenfeld, Jr
      individual, Jawad Nesheiwat, an            Complaint filed: July 23, 2020
17    individual, and Eduardo Martinez, an
      individual,
18                               Defendants.
19
20         PLEASE TAKE NOTICE THAT on Friday, April 16, 2021, at 8:30 a.m. or

21   as soon thereafter as the matter may be heard, counsel for Plaintiff Erica Reiners

22   (“Plaintiff” or “Reiners”) shall appear before the Honorable Stanley Blumenfeld, Jr.

23   or any judge sitting in his stead in Courtroom 6C of the United States District Court

24   for the Central District of California located at 350 West 1st Street, Los Angeles,

25   California 90012 and present her Motion to Strike Defendant Jawad Nesheiwat’s

26   Affirmative Defenses.

27         Plaintiff moves the Court for an Order striking all of Defendant Jawad

28   Nesheiwat’s Affirmative Defenses. This Motion is based on this Notice and
Case 2:20-cv-06587-SB-ADS Document 76 Filed 03/05/21 Page 2 of 12 Page ID #:594




 1   Motion, the Memorandum in Support of the Motion, oral argument of counsel, and
 2   any other matter that may be submitted at the hearing.
 3         This motion is made following the conference of counsel pursuant to L.R. 7-3,
 4   which took place on February 24, 2021.
 5
 6                                            Respectfully submitted,
 7                                            Erica Reiners, individually and on behalf of
 8                                            all others similarly situated,

 9
     Dated: March 5, 2021                     /s/ Taylor T. Smith
10                                            One of Plaintiff’s Attorneys
11
                                              Aaron D. Aftergood (239853)
12                                              aaron@aftergoodesq.com
                                              The Aftergood Law Firm
13                                            1880 Century Park East, Suite 200
                                              Los Angeles, CA 90067
14                                            Telephone: (310) 550-5221
                                              Facsimile: (310) 496-2840
15
                                              Taylor T. Smith (admitted pro hac vice)
16                                              tsmith@woodrowpeluso.com
                                              Woodrow & Peluso, LLC
17                                            3900 East Mexico Avenue, Suite 300
                                              Denver, Colorado 80210
18                                            Telephone: (720) 907-7628
                                              Facsimile: (303) 927-0809
19
                                              Counsel for Plaintiff and the Class
20
21
22
23
24
25
26
27
                          PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
28                                              -ii-
Case 2:20-cv-06587-SB-ADS Document 76 Filed 03/05/21 Page 3 of 12 Page ID #:595




 1                  MEMORANDUM AND POINTS OF AUTHORITY
 2   I.     INTRODUCTION
 3          Plaintiff Erica Reiners (“Plaintiff” or “Reiners”) filed this alleged class action
 4   to put an end to Defendants’ unlawful procurement of consumer reports in violation
 5   of the Fair Credit Reporting Act, 15 U.S.C. § 1681b, et seq. (“FCRA” or “Act”). On
 6   February 14, 2021, Defendant Jawad Nesheiwat (“Nesheiwat”) filed his Answer to
 7   Plaintiff’s Complaint, which includes twenty-four (24) affirmative defenses. (Dkt.
 8   72.)
 9          As explained further below, all of Nesheiwat’s affirmative defenses should be
10   stricken. To start, the majority of Nesheiwat’s alleged affirmative defenses merely
11   attack various elements of Plaintiff’s prima facie case and class allegations without
12   setting forth any matter extraneous to Plaintiff’s Complaint. These are not proper
13   affirmative defenses. Furthermore, all of the affirmative defenses suffer from the
14   same fatal flaw: they lack factual support. Indeed, Nesheiwat’s Answer includes a
15   series of boilerplate defenses absent any facts to explain why or how each applies to
16   the instant case. Finally, Nesheiwat’s tenth affirmative defense (statute of
17   limitations) fails as a matter of law. As such, the Court should strike all twenty-four
18   affirmative defenses.
19   II.    ARGUMENT
20          Under Federal Rule of Civil Procedure 12(f), a court “may strike from a
21   pleading an insufficient defense or any redundant, immaterial, impertinent, or
22   scandalous matter.” Fed. R. Civ. P. 12(f). “The function of a 12(f) motion to strike is
23   to avoid the expenditure of time and money that must arise from litigating spurious
24   issues by dispensing with those issues prior to trial.” Whittlestone, Inc. v. Handi-
25   Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (quoting Fantasy, Inc. v. Fogerty, 984
26   F.2d 1524, 1527 (9th Cir.1993)). “Thus, courts have found motions to strike to be
27   proper even when their only purpose is to make the issues less complicated.” Gibson
28
                             PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
                                                    -1-
Case 2:20-cv-06587-SB-ADS Document 76 Filed 03/05/21 Page 4 of 12 Page ID #:596




 1   Brands, Inc. v. John Hornby Skewes & Co., No. CV 14-00609 DDP SSX, 2014 WL
 2   4187979, at *2 (C.D. Cal. Aug. 22, 2014) (citation omitted).
 3         To successfully allege an affirmative defense, a defendant must satisfy three
 4   requirements. First, a defense must be an appropriate affirmative defense, meaning
 5   that it must set forth some matter extraneous to Plaintiff’s complaint. Id. at *3.
 6   Second, an affirmative defense must be plead with sufficient facts to put Plaintiff on
 7   notice of the grounds for the specific defense. Id. at *4 (“[T]he simple listing of a
 8   series of conclusory statements asserting the existence of an affirmative defense
 9   without stating a reason why that affirmative defense might exist is not sufficient.”
10   (citation omitted)). And third, even where a defense has been properly plead, a
11   defense may be insufficient as a matter of law. DeSalvo v. Islands Restaurants, L.P.,
12   No. 2:20-CV-2620-VAP-EX, 2020 WL 4035071, at *2 (C.D. Cal. July 16, 2020)
13   (“affirmative defense may be insufficient as a matter of pleading or as a matter of
14   law.” (citing Sec. People, Inc. v. Classic Woodworking, LLC, 2005 WL 645592, at
15   *2 (N.D.Cal.2005))).
16         Here, Nesheiwat’s affirmative defenses are deficient for three reasons. First,
17   the majority of the defenses asserted are not affirmative defenses at all. Second, all
18   of the affirmative defenses fail to meet the requisite pleading standards. Finally,
19   Nesheiwat’s tenth affirmative defense (statute of limitations) fails as a matter of law.
20   As such, and as explained further below, the Court should enter an Order striking all
21   of Nesheiwat’s affirmative defenses.
22         A.     Nesheiwat’s Affirmative Defenses Nos. 1-2, 14-24, And His
23                Reservation Of Defenses Should Be Stricken Because They Are Not
24                Affirmative Defenses.
25         The Court should strike Affirmative Defenses Nos. 1-2, 14-24, and the
26   reservation of defenses because they are not appropriate affirmative defenses. “An
27   affirmative defense is a defensive assertion of new facts or arguments that, if true,
28
                            PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
                                                   -2-
Case 2:20-cv-06587-SB-ADS Document 76 Filed 03/05/21 Page 5 of 12 Page ID #:597




 1   would defeat the asserted claim even if the claim's allegations are proven true.”
 2   Transamerica Life Ins. Co. v. Rabadi, No. CV 15-07623-RSWL-EX, 2016 WL
 3   7444912, at *2 (C.D. Cal. Mar. 21, 2016) (citing John Bourdeau, et al., What
 4   constitutes affirmative defense for pleading purposes, 5 Cyc. of Fed. Proc. § 15:87
 5   (3d ed.); see also Bay Area Roofers Health and Welfare Trust v. Sun Life Assurance
 6   Company of Canada, No. 13–cv–04192–WHO, 2013 WL 6700017, *2 (N.D. Cal.
 7   2013)). Hence, the key to alleging an affirmative defense is the ability to allege
 8   “matters extraneous to Plaintiff’s prima facie case”. Fed. Deposit Ins. Corp. v. Main
 9   Hurdman, 655 F. Supp. 259, 262 (E.D. Cal. 1987) (citing Gomez v. Toledo, 446 U.S.
10   635, 640–41, 100 S.Ct. 1920, 1923–24, 64 L.Ed.2d 572 (1980)). A defense that
11   merely asserts “that plaintiff has not met its burden of proof is not an affirmative
12   defense.” Zivkovic v. S. California Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002)
13   (citation omitted) (emphasis added).
14         As explained next, Nesheiwat’s Affirmative Defenses Nos. 1-2 and 14-24 do
15   not set forth any matters extraneous to Plaintiff’s complaint and should be stricken.
16   Additionally, Nesheiwat includes a reservation of additional defenses, which is
17   improper and should also be stricken.
18                1.     Affirmative Defenses Nos. 1, 2, and 22 should be stricken
19                       because they do not set forth matters extraneous to Plaintiff’s
20                       prima facie case.
21         First, the Court should strike Nesheiwat’s Affirmative Defenses Nos. 1, 2, and
22   22 because they merely seek to negate Plaintiff’s prima facie case. Affirmative
23   Defense No. 1 (Failure to State a Claim Upon Which Relief Can Be Granted) is
24   simply a denial of Plaintiff’s allegations. Put simply, “failure to state a cause of
25   action is not an affirmative defense.” Jacobson v. Persolve, LLC, No. 14-CV-00735-
26   LHK, 2014 WL 4090809, at *7 (N.D. Cal. Aug. 19, 2014). Accordingly,
27   Nesheiwat’s first affirmative defense is improper and should be stricken. See Gerrie
28
                            PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
                                                   -3-
Case 2:20-cv-06587-SB-ADS Document 76 Filed 03/05/21 Page 6 of 12 Page ID #:598




 1   v. Cty. of San Bernardino, No. EDCV191435JGBSPX, 2020 WL 6586314, at *2
 2   (C.D. Cal. Sept. 30, 2020) (striking defendant’s affirmative defense and explaining
 3   “The Court has previously adopted the reasoning of many other courts within this
 4   Circuit, including in this District, in holding failure to state a claim is not a proper
 5   affirmative defense” (citations omitted)).
 6         Next, Nesheiwat’s Second Affirmative Defense (Lack of Standing) generally
 7   asserts that Plaintiff lacks standing to maintain this action. Like his first affirmative
 8   defense, standing is also “an element of Plaintiff’s prima facie” and, thus, “not an
 9   affirmative defense[.]” Verdiglione v. Mercado Del Rio Prop., LLC, No.
10   SACV19490JVSDFMX, 2019 WL 6711700, at *4 (C.D. Cal. June 3, 2019). As
11   such, Nesheiwat’s second affirmative defense should be stricken. See id.
12         Nesheiwat’s Twenty-Second Affirmative Defense (Injunctive Relief) attacks
13   Plaintiff’s ability to obtain injunctive relief. Because this defense adds nothing and
14   only denies Plaintiff’s claim for injunctive relief, this too is not an affirmative
15   defense and should be stricken. See Rutherford v. Evans Hotels, LLC, No. 18-CV-
16   435 JLS (MSB), 2019 WL 1900889, at *3 (S.D. Cal. Apr. 29, 2019) (striking
17   affirmative defenses because they “essentially a denial of [Plaintiffs'] claim for
18   injunctive relief, not an affirmative defense.” (citation omitted)).
19         Accordingly, Nesheiwat’s Affirmative Defenses Nos. 1, 2, and 22 should be
20   stricken because they are not affirmative defenses and only seek to negate Plaintiff’s
21   prima facie case.
22                2.     The Court should strike Affirmative Defenses Nos. 14-21 and
23                       23-24 because they relate to class allegations and are also not
24                       affirmative defenses.
25         As with the aforementioned affirmative defenses, the Court should also strike
26   Affirmative Defenses Nos. 14-21 and 23-24 because they merely attack Plaintiff’s
27   ability to certify a class and, therefore, are also not affirmative defenses. See Miller
28
                            PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
                                                   -4-
Case 2:20-cv-06587-SB-ADS Document 76 Filed 03/05/21 Page 7 of 12 Page ID #:599




 1   v. Fuhu, Inc., No. 2:14-CV-06119-CAS, 2014 WL 4748299, at *2 (C.D. Cal. Sept.
 2   22, 2014) (striking class related affirmative defenses because they “are not
 3   affirmative defenses, and are more appropriately addressed on a motion for class
 4   certification[.]”); Fishman v. Tiger Nat. Gas Inc., No. C 17-05351 WHA, 2018 WL
 5   4468680, at *6 (N.D. Cal. Sept. 18, 2018) (“Tiger's twenty-third to thirty-first
 6   affirmative defenses all challenge the legitimacy or ability of plaintiffs to certify a
 7   class or sub-classes. . . . . these are not true affirmative defenses and are
 8   STRICKEN.”); Gomez v. J. Jacobo Farm Labor Contractor, Inc., 188 F. Supp. 3d
 9   986, 1001 (E.D. Cal. 2016) (“A denial of class allegations or PAGA representative
10   standing is not a cognizable affirmative defense.” (citing Martinez v. County of
11   Sonoma, 2016 WL 1275402, *3 (N.D. Cal. Apr. 1, 2016)).
12         Because each of Affirmative Defenses Nos. 14-21 and 23-24 only deny each
13   of Plaintiff’s class allegations, these too should be stricken.
14                3.     Nesheiwat’s reservation of additional defenses is also
15                       improper.
16         Nesheiwat also includes a “Reservation of Additional Defenses” (Nesheiwat
17   Answer at pg. 41), which purports to reserve the right to allege additional affirmative
18   defenses. This too is not an affirmative defense. Fed. Trade Comm'n v. Loss
19   Mitigation Servs., No. SACV09800DOCANX, 2010 WL 11519447, at *3 (C.D. Cal.
20   Feb. 17, 2010) (“The Court agrees that a reservation of rights is insufficient as a
21   matter of law as its own affirmative defense.” (citation omitted)). Instead, if
22   Nesheiwat wishes to allege additional defenses at a later date, he may move to
23   amend his Answer in compliance with Rule 15. Solis v. Zenith Capital, LLC, No. C
24   08-4854 PJH, 2009 WL 1324051, at *7 (N.D. Cal. May 8, 2009). In short,
25   Nesheiwat’s reservation of defenses is a legal nullity and should be stricken. See
26   Slocum v. JPMorgan Chase Bank, No. SACV19620JVSKESX, 2019 WL 6873653,
27   at *4 (C.D. Cal. July 8, 2019) (striking the defendant’s reservation of rights and
28
                            PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
                                                   -5-
Case 2:20-cv-06587-SB-ADS Document 76 Filed 03/05/21 Page 8 of 12 Page ID #:600




 1   explaining “a reservation of defenses ‘is not an affirmative defense because it does
 2   not absolve defendants of liability even if plaintiffs were to establish a prima facie
 3   case.’” (collecting cases)).
 4         Accordingly, the Court should strike Affirmative Defenses Nos. 1-2, 14-24,
 5   and the reservation of defenses because they do not set forth matters extraneous of
 6   Plaintiff’s Complaint and are, therefore, not appropriate affirmative defenses.
 7         B.     All of Nesheiwat’s Affirmative Defenses Should Be Stricken For
 8                Failing To Satisfy The Requisite Pleading Standards.
 9         The Court should also strike all of Nesheiwat’s affirmative defenses because
10   they do not satisfy the pleading requirements of Rule 8. Under Rule 8, affirmative
11   defenses “must be pleaded with enough specificity or factual particularity to give the
12   party ‘fair notice’ of the defense being advanced.” TSX Toys, Inc. v. 665, Inc., No.
13   EDCV1402400RGKDTBX, 2015 WL 12746211, at *6 (C.D. Cal. Sept. 23, 2015)
14   (citing Simmons v. Navajo Cnty. Ariz., 609 F.3d 1011, 1023 (9th Cir. 2010)).
15   “Generally, fair notice requires that the party state the nature and grounds for the
16   affirmative defense, but it does not require a detailed statement of facts.” Id. (citing
17   Roe v. City of San Diego, 289 F.R.D. 604, 608 (S.D. Cal. 2013)). An affirmative
18   defense that “simply states a legal conclusion or theory without the support of facts
19   explaining how it connects to the instant case,” is insufficient to provide fair notice
20   to plaintiff. Desert European Motorcars, Ltd. v. Desert European Motorcars, Inc.,
21   No. 11-cv-197, 2011 WL 3809933, at *2 (C.D. Cal. Aug. 25, 2011) (quotation
22   omitted).
23         Where an affirmative defense lacks sufficient factual support to apprise
24   Plaintiff of how it applies to the case at hand, a motion to strike is appropriate. See
25   TSX Toys, Inc. v. 665, Inc., No. EDCV1402400RGKDTBX, 2015 WL 12746211, at
26   *7 (C.D. Cal. Sept. 23, 2015) (striking numerous affirmative defenses that “are
27   boilerplate recitals that are pleaded so generally that they do not give Plaintiff fair
28
                            PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
                                                   -6-
Case 2:20-cv-06587-SB-ADS Document 76 Filed 03/05/21 Page 9 of 12 Page ID #:601




 1   notice of the nature or grounds of the defense.”); Gencarelli v. Twentieth Century
 2   Fox Film Corp., No. 217CV02818ODWAJW, 2018 WL 376664, at *4-6 (C.D. Cal.
 3   Jan. 11, 2018) (striking numerous affirmative defenses for lack of factual support);
 4   Desert European Motorcars, Ltd. v. Desert European Motorcars, Inc., No. EDCV
 5   11-197 RSWL, 2011 WL 3809933, at *2-14 (C.D. Cal. Aug. 25, 2011) (same).
 6         In this case, all of Nesheiwat’s affirmative defenses are boilerplate recitals
 7   absent any factual support. While Affirmative Defenses Nos. 3-13 are, at the bare
 8   minimum, actual affirmative defenses, Nesheiwat fails to allege factual support to
 9   explain how each defense applies to the instant case. Indeed, Affirmative Defenses
10   No. 4 (Unconstitutionality), No. 5 (Laches), No. 7 (Failure to Mitigate Damages),
11   No. 8 (Unclean Hands), No. 9 (Lack of Causation), No. 10 (Statute of Limitations),
12   No. 11 (Waiver), No. 12 (Intervening Acts And/Or Omissions), and No. 13
13   (Comparative Fault or Offset) contain no facts whatsoever. Affirmative Defenses
14   No. 3 (Consent) and No. 6 (Release) are the only defenses that contain a potential
15   fact. Still, the defenses only make veiled references to “terms of service”, but it is
16   unclear what, if any, “terms of service” actually exist. Absent more, it cannot
17   reasonably be said that Plaintiff has “fair notice” of the defense asserted.
18         In addition to not being affirmative defenses, Affirmative Defenses No. 1-2
19   and 14-24 likewise are not supported by any factual allegations. This offers the
20   Court an alternative basis to strike these affirmative defenses.
21         In short, Nesheiwat’s “boilerplate recitals” are pleaded with such generality
22   that it cannot be said that Plaintiff has been provided with fair notice of the defenses
23   asserted. As such, the Court should strike all twenty-four (24) of Nesheiwat’s
24   Affirmative Defenses.
25         C.     Nesheiwat’s Affirmative Defense No. 10 Cannot Succeed Under
26                Any Circumstance And Should Be Stricken.
27         Finally, Nesheiwat’s Affirmative Defense No. 10 (Status of Limitations)
28
                             PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
                                                    -7-
Case 2:20-cv-06587-SB-ADS Document 76 Filed 03/05/21 Page 10 of 12 Page ID #:602




  1   should be stricken because it is insufficient as a matter of law. “An affirmative
  2   defense is insufficient as a matter of law when the court is convinced ‘that there are
  3   no questions of fact, that any questions of law are clear and not in dispute, and that
  4   under no set of circumstances could the defense succeed.’” Gencarelli v. Twentieth
  5   Century Fox Film Corp., No. 217CV02818ODWAJW, 2018 WL 376664, at *2
  6   (C.D. Cal. Jan. 11, 2018) (citing Ganley v. Cty. of San Mateo, No. 06–3923, 2007
  7   WL 902551, at *1 (N.D. Cal. Mar. 22, 2007)).
  8            Here, Nesheiwat has not and cannot allege any facts that could possibly
  9   support this affirmative defense. In this case, Plaintiff alleged violations of the Fair
 10   Credit Reporting Act, which requires a consumer to bring an action within two-years
 11   of the discovery of a violation. See 15 U.S.C. § 1681p.1 Relevant here, Plaintiff
 12   alleged that Defendants obtained her report on August 9, 2018 (Dkt. 1 ¶ 58), and
 13   Plaintiff filed this action on July 23, 2020. As such, Plaintiff filed this action within
 14   the two-year statute of limitations period for FCRA claims. Moreover, the class
 15   allegations are limited to individuals whose consumer reports were obtained in the
 16   two years prior to the filing of the complaint. (Id. ¶ 67.) In short, Plaintiff’s claims
 17   are timely, and this defense should be stricken.
 18   III.     CONCLUSION
 19            Nesheiwat’s attempt to throw out a hodgepodge of affirmative defenses is
 20   inappropriate. Indeed, the majority of Nesheiwat’s defenses do not set forth any
 21   matters extraneous of Plaintiff’s Complaint and are not affirmative defenses. Further,
 22   none of Nesheiwat’s affirmative defenses are supported by sufficient facts to put
 23   Plaintiff on notice as to how they might apply to this case. Finally, Nesheiwat cannot
 24   allege any set of facts to carry his burden with respect to Affirmative Defense No. 10
 25   (Statute of Limitations). Accordingly, Plaintiff respectfully requests that the Court
 26   1
          Plaintiff has also alleged violations of California Bus. & Prof. Code § 17200, et
 27       seq., which itself has a longer four-year statute of limitations. See Cal. Bus. & Prof.
 28       Code § 17208 (West).
                               PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
                                                      -8-
Case 2:20-cv-06587-SB-ADS Document 76 Filed 03/05/21 Page 11 of 12 Page ID #:603




  1   enter an Order striking all of Nesheiwat’s Affirmative Defenses and awarding such
  2   additional relief as the Court deems necessary and just.
  3
  4                                             Respectfully submitted,
  5                                             Erica Reiners, individually and on behalf of
  6                                             all others similarly situated,

  7
      Dated: March 5, 2021                      /s/ Taylor T. Smith
  8                                             One of Plaintiff’s Attorneys
  9
                                                Aaron D. Aftergood (239853)
 10                                               aaron@aftergoodesq.com
                                                The Aftergood Law Firm
 11                                             1880 Century Park East, Suite 200
                                                Los Angeles, CA 90067
 12                                             Telephone: (310) 550-5221
                                                Facsimile: (310) 496-2840
 13
                                                Taylor T. Smith (admitted pro hac vice)
 14                                               tsmith@woodrowpeluso.com
                                                Woodrow & Peluso, LLC
 15                                             3900 East Mexico Avenue, Suite 300
                                                Denver, Colorado 80210
 16                                             Telephone: (720) 907-7628
                                                Facsimile: (303) 927-0809
 17
                                                Counsel for Plaintiff and the Class
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                             PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
                                                    -9-
Case 2:20-cv-06587-SB-ADS Document 76 Filed 03/05/21 Page 12 of 12 Page ID #:604




  1                            CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   titled document was served upon counsel of record by filing such papers via Court’s
  4   ECF system on March 5, 2021.
  5                                           /s/ Taylor T. Smith
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                           PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
                                                 -10-
